Exhibit 10.1

 

 

 

 

 

TRANSFER AND SALE AGREEMENT

 

by and between

 

HARLEY-DAVIDSON CREDIT CORP.,

as Seller

 

and

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

as Purchaser

 

Dated as of January 1, 2020

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I DEFINITION

1

 

 

 

SECTION 1.01.

GENERAL

1

 

 

ARTICLE II TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

1

 

 

 

SECTION 2.01.

CLOSING

1

SECTION 2.02.

CONDITIONS TO THE CLOSING

2

SECTION 2.03.

ASSIGNMENT OF AGREEMENT

3

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

3

 

 

 

SECTION 3.01.

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

4

SECTION 3.02.

REPRESENTATIONS AND WARRANTIES REGARDING EACH CONTRACT

5

SECTION 3.03.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACTS IN THE AGGREGATE

6

SECTION 3.04.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACT FILES

7

 

 

 

ARTICLE IV PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

8

 

 

SECTION 4.01.

CUSTODY OF CONTRACTS

8

SECTION 4.02.

FILING

8

SECTION 4.03.

NAME CHANGE OR RELOCATION

8

SECTION 4.04.

COSTS AND EXPENSES

9

SECTION 4.05

SALE TREATMENT

9

SECTION 4.06

SEPARATENESS FROM TRUST DEPOSITOR

9

 

 

 

ARTICLE V REMEDIES UPON MISREPRESENTATION

9

 

 

SECTION 5.01.

REPURCHASES OF CONTRACTS FOR BREACH OF REPRESENTATIONS AND WARRANTIES

9

 

 

 

ARTICLE VI INDEMNITIES

10

 

 

SECTION 6.01.

SELLER INDEMNIFICATION

10

SECTION 6.02.

LIABILITIES TO OBLIGORS

11

SECTION 6.03.

TAX INDEMNIFICATION

11

SECTION 6.04.

OPERATION OF INDEMNITIES

11

 

 

 

ARTICLE VII MISCELLANEOUS

11

 

 

SECTION 7.01.

PROHIBITED TRANSACTIONS WITH RESPECT TO THE TRUST

11

SECTION 7.02.

MERGER OR CONSOLIDATION

11

SECTION 7.03.

TERMINATION

12

SECTION 7.04.

ASSIGNMENT OR DELEGATION BY SELLER

12

SECTION 7.05.

AMENDMENT

12

SECTION 7.06.

NOTICES

13

SECTION 7.07.

MERGER AND INTEGRATION

13

SECTION 7.08.

HEADINGS

13

SECTION 7.09.

GOVERNING LAW

13

SECTION 7.10.

NO BANKRUPTCY PETITION

13

 

EXHIBITS

 

Exhibit A

Form of Assignment

Exhibit B

Form of Officer’s Certificate

 

i

--------------------------------------------------------------------------------



 

THIS TRANSFER AND SALE AGREEMENT, dated as of January 1, 2020 (this
“Agreement”), is made by and between Harley-Davidson Credit Corp., a Nevada
corporation, as seller hereunder (together with its successors and assigns
“Harley-Davidson Credit” or “Seller”), and Harley-Davidson Customer Funding
Corp., a Nevada corporation and wholly-owned subsidiary of Seller (together with
its successors and assigns “Trust Depositor”), as purchaser hereunder.

 

WHEREAS, in the regular course of its business, Seller purchases and services
motorcycle promissory notes and security agreements from Eaglemark Savings Bank,
which contracts provide for installment payment obligations by or on behalf of
the retailer’s customer/purchaser and grants a security interest in the related
motorcycle in order to secure such obligations;

 

WHEREAS, Seller and Trust Depositor wish to set forth the terms and conditions
pursuant to which Trust Depositor will acquire the “Contract Assets,” as
hereinafter defined; and

 

WHEREAS, Trust Depositor intends concurrently with its purchase of the Contract
Assets hereunder to convey all right, title and interest in such Contract Assets
to Harley-Davidson Motorcycle Trust 2020-A (the “Trust”) pursuant to the Sale
and Servicing Agreement dated as of January 1, 2020 by and among Trust
Depositor, Harley-Davidson Credit, as Servicer, the Trust, and The Bank of New
York Mellon Trust Company, N.A., as Indenture Trustee (as amended, supplemented
or otherwise modified from time to time, the “Sale and Servicing Agreement”),
executed concurrently herewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, Seller and Trust Depositor agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                         General.  Unless otherwise defined in this
Agreement, capitalized terms used herein (including in the preamble above) shall
have the meanings assigned to them in the Sale and Servicing Agreement.

 

ARTICLE II

 

TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

 

Section 2.01.                         Closing.  Subject to and upon the terms
and conditions set forth in this Agreement, Seller hereby sells, transfers,
assigns, sets over and otherwise conveys to Trust Depositor, in consideration of
Trust Depositor’s payment of a purchase price in cash of $580,198,692.86 (less
fees and expenses in connection with the offering and sale of the Notes and
certain deposits to the Reserve Fund on the Closing Date) and the Trust’s
issuance of the Certificate to the Trust Depositor, (i) all the right, title and
interest of Seller in and to the Contracts listed on the List of Contracts
delivered on the Closing Date (including, without limitation, all security
interests created thereunder), (ii) all rights of the Seller to payments which
are collected pursuant thereto after the Cutoff Date, including any liquidation
proceeds therefrom, (iii) all rights of Seller under any theft, physical damage,
credit life, disability or other individual insurance policy (and rights under a
“forced placed” policy, if any), any debt insurance policy or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iv) all security interests in each such Motorcycle,
(v) all documents contained in the related Contract Files, (vi) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox

 

--------------------------------------------------------------------------------



 

Agreement to the extent they relate to the Contracts (but excluding payments
received on or before the Cutoff Date), (vii) all rights of Seller to rebates of
premiums and other amounts relating to insurance policies, debt cancellation
agreements, extended service contracts or other repair and protection agreements
and other items financed under such Contracts and (viii) all proceeds and
products of the foregoing (items (i) - (viii) being collectively referred to
herein as the “Contract Assets”).  Although Seller and Trust Depositor agree
that any such transfer is intended to be a sale of ownership in the Contract
Assets, rather than the mere granting of a security interest to secure a
borrowing, in the event such transfer is deemed to be of a mere security
interest to secure indebtedness, Seller shall be deemed to have granted Trust
Depositor a perfected first priority security interest in such Contract Assets
and this Agreement shall constitute a security agreement under applicable law. 
If such transfer is deemed to be the mere granting of a security interest to
secure a borrowing, Trust Depositor may, to secure Trust Depositor’s own
borrowing under the Sale and Servicing Agreement (to the extent that the
transfer of the Contract Assets thereunder is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign (i) all or a
portion of the Contract Assets pledged to Trust Depositor and not released from
the security interest of this Agreement at the time of such pledge and
assignment, and (ii) all proceeds thereof.  Such repledge and reassignment may
be made by Trust Depositor with or without a repledge and reassignment by Trust
Depositor of its rights under this Agreement, and without further notice to or
acknowledgment from Seller.  Seller waives, to the extent permitted by
applicable law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against Trust Depositor or any
assignee of Trust Depositor relating to such action by Trust Depositor in
connection with the transactions contemplated by the Sale and Servicing
Agreement.  To the extent the cash purchase price for the Contract Assets sold
by the Seller to the Trust Depositor is less than the Pool Balance as of the
Cutoff Date, the difference shall be deemed to be a capital contribution by the
Seller to the Trust Depositor.

 

Section 2.02.                         Conditions to the Closing.  On or before
the Closing Date, Seller shall deliver or cause to be delivered to Trust
Depositor each of the documents, certificates and other items as follows:

 

(a)                                 The List of Contracts, certified by the
Chairman of the Board, President or any Vice President of Seller together with
an Assignment substantially in the form attached as Exhibit A hereto.

 

(b)                                 A certificate of an officer of Seller
substantially in the form of Exhibit B hereto.

 

(c)                                  An opinion of counsel for Seller
substantially in form and substance reasonably satisfactory to the Underwriters
(and including as an addressee thereof each Rating Agency).

 

(d)                                 A letter or letters from Ernst & Young LLP,
or another nationally recognized accounting firm, addressed to Seller, Trust
Depositor and the Underwriters and stating that such firm has reviewed a sample
of the Contracts and performed specific procedures for such sample with respect
to certain contract terms and identifying those Contracts which do not so
conform.

 

(e)                                  Copies of resolutions of the Board of
Directors of Seller or of the Executive Committee of the Board of Directors of
Seller approving the execution, delivery and performance of this Agreement and
the transactions contemplated hereunder, certified in each case by the Secretary
or an Assistant Secretary of Seller.

 

2

--------------------------------------------------------------------------------



 

(f)                                   Officially certified recent evidence of
due incorporation and good standing of Seller under the laws of Nevada.

 

(g)                                  A UCC financing statement naming Seller as
debtor, naming Trust Depositor and the Trust as assignor secured parties, naming
the Indenture Trustee as secured party and identifying the Contract Assets as
collateral, in proper form for filing with the appropriate office in Nevada; a
UCC financing statement naming Trust Depositor as debtor, naming the Trust as
assignor secured party, naming the Indenture Trustee as secured party and
identifying the Trust Corpus as collateral, in proper form for filing with the
appropriate office in Nevada; and a UCC financing statement naming the Trust as
debtor, naming the Indenture Trustee, as secured party and identifying the
Collateral as collateral, in proper form for filing with the appropriate office
in Delaware.

 

(h)                                 An Officer’s Certificate from Seller
certifying that the Seller, on or prior to the Closing Date, has indicated in
its computer files, in accordance with its customary standards, policies and
procedures, that the Contracts have been conveyed to the Trust Depositor
pursuant to this Agreement.

 

(i)                                     The documents, certificates and other
items described in Section 2.02 of the Sale and Servicing Agreement, to the
extent not already described above.

 

Section 2.03.                         Assignment of Agreement.  Trust Depositor
has the right to assign its interest under this Agreement to the Trust as may be
required to effect the purposes of the Sale and Servicing Agreement, without
further notice to, or consent of, Seller, and the Trust shall succeed to such of
the rights of Trust Depositor hereunder as shall be so assigned.  Seller
acknowledges that (i) pursuant to the Sale and Servicing Agreement, Trust
Depositor will assign all of its right, title and interest in and to the
Contract Assets and its right to exercise the remedies created by Section 5.01
hereof for breaches of representations and warranties of Seller contained in
Sections 3.01, 3.02, 3.03 and 3.04 hereof to the Trust and (ii) pursuant to the
Indenture, the Trust shall assign such rights to the Indenture Trustee for the
benefit of the Noteholders.  Seller agrees that, upon such assignments to the
Trust and the Indenture Trustee, such representations and warranties will run to
and be for the benefit of the Trust and the Indenture Trustee and the Trust and
the Indenture Trustee may enforce directly, without joinder of Trust Depositor,
the obligations of Seller set forth herein.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Seller makes the following representations and warranties, on which Trust
Depositor will rely in purchasing the Contract Assets on the Closing Date and
concurrently reconveying the same to the Trust, and on which the Trust, the
Indenture Trustee and the Noteholders will rely under the Sale and Servicing
Agreement and the Indenture.  Such representations speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
sale, transfer and assignment of the Contracts to the Trust and the pledge of
the Contracts to the Indenture Trustee.  The repurchase obligation of Seller set
forth in Section 5.01 below and in Section 7.08 of the Sale and Servicing
Agreement constitutes the sole remedy available for a breach of a representation
or warranty of Seller set forth in Sections 3.02, 3.03 or 3.04 of this
Agreement.

 

3

--------------------------------------------------------------------------------



 

Section 3.01.                         Representations and Warranties Regarding
Seller.  Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)                                 Organization and Good Standing.  Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the corporate power to own its
assets and to transact the business in which it is currently engaged.  Seller is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor.

 

(b)                                 Authorization; Binding Obligation.  Seller
has the power and authority to make, execute, deliver and perform this Agreement
and the other Transaction Documents to which the Seller is a party and all of
the transactions contemplated under this Agreement and the other Transaction
Documents to which the Seller is a party, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the other Transaction Documents to which the Seller is a party.  This
Agreement and the other Transaction Documents to which the Seller is a party
constitute the legal, valid and binding obligations of Seller enforceable in
accordance with their terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by the availability of equitable remedies.

 

(c)                                  No Consent Required.  Seller is not
required to obtain the consent of any other party or any consent, license,
approval or authorization from, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement and the
other Transaction Documents to which the Seller is a party.

 

(d)                                 No Violations.  Seller’s execution, delivery
and performance of this Agreement and the other Transaction Documents to which
the Seller is a party will not violate any provision of any existing law or
regulation or any order or decree of any court or the Articles of Incorporation
or Bylaws of Seller, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which Seller is a party or by which Seller or any
of Seller’s properties may be bound.

 

(e)                                  Litigation.  No litigation or
administrative proceeding of or before any court, tribunal or governmental body
is currently pending, or to the knowledge of Seller threatened, against Seller
or any of its properties or with respect to this Agreement or any other
Transaction Document to which the Seller is a party which, if adversely
determined, would in the opinion of Seller have a material adverse effect on the
business, properties, assets or condition (financial or other) of Seller or the
transactions contemplated by this Agreement or any other Transaction Document to
which the Seller is a party.

 

(f)                                   State of Incorporation; Name; No Changes. 
Seller’s state of incorporation is the State of Nevada.  Seller’s exact legal
name is as set forth in the first paragraph of this Agreement.  Seller has not
changed its name whether by amendment of its Articles of Incorporation, by

 

4

--------------------------------------------------------------------------------



 

reorganization or otherwise, and has not changed its state of incorporation,
within the four months preceding the Closing Date.

 

(g)                                  Solvency.  The Seller, after giving effect
to the conveyances made by it hereunder, is Solvent.

 

Section 3.02.                         Representations and Warranties Regarding
Each Contract.  Seller represents and warrants as to each Contract as of the
execution and delivery of this Agreement and as of the Closing Date, that:

 

(a)                                 Payments.  Except for a payment that is not
more than 29 days delinquent as of the Cutoff Date, no payment default exists on
the Contract.

 

(b)                                 No Waivers.  As of the Cutoff Date, no
material term of the Contract has been affirmatively amended or modified, except
amendments and modifications indicated in the Seller’s servicing system or in
the Contract File.

 

(c)                                  Binding Obligation.  The Contract is in a
form that includes rights and remedies allowing the holder to enforce the
obligation and realize on the Motorcycle and represents the legal, valid and
binding payment obligation of the Obligor, enforceable in all material respects
by the Holder of the Contract, except as may be limited by bankruptcy,
insolvency, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles and consumer protection
laws.

 

(d)                                 No Defenses.  As of the Cutoff Date, no
right of rescission, setoff, counterclaim or defense asserted or threatened with
respect to such Contract was indicated in the Seller’s servicing system or
related Contract File.

 

(e)                                  Insurance.  The terms of the Contract
require that for the term of such Contract the Motorcycle securing such Contract
will be covered by physical damage insurance.

 

(f)                                   Origination.  The Contract (i) was
originated by Eaglemark Savings Bank in the regular course of its business,
(ii) was fully and properly executed by the parties thereto, and (iii) has been
purchased by Seller in the regular course of its business.

 

(g)                                  Compliance with Law.  At the time it was
originated, the Contract complied in all material respects with all requirements
of law in effect at the time.

 

(h)                                 Contract in Force.  As of the Cutoff Date,
the Seller’s servicing system indicates that the Contract was not satisfied or
subordinated in whole or in part or rescinded, and the related Motorcycle
securing the Contract has not been released from the lien of the Contract in
whole or in part.

 

(i)                                     Valid Security Interest.  The Contract
has created or shall create a valid, binding and enforceable first priority
security interest in favor of the Seller in the Motorcycle, except as to
priority for any Permitted Liens, which security interest is assignable by the
Seller to the Purchaser.

 

5

--------------------------------------------------------------------------------



 

(j)                                    No Defaults.  As of the Cutoff Date, no
default, breach, violation or event permitting acceleration was reported in the
Seller’s servicing system with respect to any Contract.  Seller has not waived
any such default, breach, violation or event permitting acceleration.  As of the
Cutoff Date, no Motorcycle was in repossession.

 

(k)                                 Installments.  The Contract has a fixed
Contract Rate and provides for monthly payments of principal and interest which,
if timely made, would fully amortize the loan on a simple-interest basis over
its term.

 

(l)                                     Owner of Record.  The Seller is
identified as the “owner of record” on all electronic chattel paper relating to
the Contract, and the Seller has “control,” as defined in Section 9-105 of the
UCC, of all electronic chattel paper relating to the Contract. The Contract does
not have any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed by the Seller to any Person other than the Purchaser.

 

(m)                             Good Title.  Immediately before the sale and
assignment under this Agreement, the Seller has good and marketable title to the
Contract free and clear of any encumbrance, or lien, except for any Permitted
Liens, and, immediately upon the transfer of the Contract by the Seller, the
Trust Depositor shall have good and marketable title to the Contract free and
clear of any encumbrance or lien, except for any Permitted Liens, and,
immediately upon the transfer of the Contract by the Trust Depositor, the Trust
shall have good and marketable title to the Contract free and clear of any
encumbrance, equity, loan, pledge, charge, claim or security interest, other
than the liens created by the Indenture and any Permitted Liens.

 

(n)                                 No Government Obligors.  The Obligor is not
the United States government or an agency, authority, instrumentality or other
political subdivision of the United States government.

 

(o)                                 Obligor Bankruptcy.  At the Cutoff Date, the
Obligor was not the subject of a bankruptcy proceeding, according to the records
in Seller’s servicing system.

 

(p)                                 Chattel Paper; One Original.  The Contract
is either “tangible chattel paper” or “electronic chattel paper”.  The Contract
is evidenced by either (i) one executed tangible record constituting or forming
a part of the Contract that is “tangible chattel paper”, or (ii) a single
“authoritative copy” of the electronic record constituting or forming a part of
the Contract that is “electronic chattel paper”. Terms in quotation marks have
the meaning assigned to them in the applicable UCC.

 

(q)                                 Selection Criteria.  The Contract is secured
by a new or used Motorcycle.  No Contract has a Contract Rate less than 0.990%. 
The Contract amortizes the amount financed over an original term no greater than
84 months (excluding periods of deferral of first payment).  The Contract has a
Principal Balance of at least $500.00 as of the Cutoff Date.

 

Section 3.03.                         Representations and Warranties Regarding
the Contracts in the Aggregate.  Seller represents and warrants, as of the
execution and delivery of this Agreement and as of the Closing Date, that:

 

(a)                                 Amounts.  The Pool Balance as of the Cutoff
Date equals or exceeds the aggregate principal amount of the Notes on the
Closing Date.

 

6

--------------------------------------------------------------------------------



 

(b)                                 Characteristics.  The Contracts have the
following characteristics as of the Cutoff Date: (i) all the Contracts are
secured by Motorcycles; (ii) no Contract has a remaining term to maturity of
more than 82 months; and (iii) the final scheduled payment on the Contract with
the latest maturity is due no later than September 25, 2026.  Approximately
69.27% of the Pool Balance as of the Cutoff Date is attributable to loans for
purchases of new Motorcycles and approximately 30.73% is attributable to loans
for purchases of used Motorcycles.  No Contract was originated after the Cutoff
Date.  No Contract has a Contract Rate less than 0.990% or greater than or equal
to 11.000%.

 

(c)                                  Marking Records.  As of the Closing Date,
Seller has caused the Computer File relating to the Contracts sold hereunder and
concurrently reconveyed by Trust Depositor to the Trust and pledged by the Trust
to the Indenture Trustee to be clearly and unambiguously marked to indicate that
such Contracts constitute part of the Trust Corpus, are owned by the Trust and
constitute security for the Notes.

 

(d)                                 No Adverse Selection.  No selection
procedures adverse to Noteholders have been employed in selecting the Contracts.

 

(e)                                  True Sale.  The transactions contemplated
by this Agreement and the Sale and Servicing Agreement constitute valid sales,
transfers and assignments from Seller to Trust Depositor and from Trust
Depositor to the Trust of all of Seller’s right, title and interest in the
Contract Assets as of the Closing Date.

 

(f)                                   All Filings Made.  All filings (including,
without limitation, UCC filings) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Indenture Trustee a first priority perfected security interest (subject only to
the liens created by the Indenture and Permitted Liens) in the Contracts, the
proceeds thereof and the rest of the Collateral have been made, taken or
performed.  All financing statements filed or to be filed against the Seller in
favor of the Purchaser in connection herewith describing the Contracts contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement, except as permitted in the
Transfer and Sale Agreement or the Sale and Servicing Agreement, will violate
the rights of the Secured Party.”

 

(g)                                  List of Contracts.  The information set
forth in the List of Contracts is true, complete and correct in all material
respects as of the Cutoff Date.

 

(h)                                 Lockbox Bank.  All Obligors have been
instructed to make payments to a Lockbox Account (either directly by remitting
payments to a Lockbox, or indirectly by making payments through direct debit,
the telephone or the internet to an account of the Servicer which payments will
be subsequently transferred from such account to one or more Lockbox Banks), and
no person claiming through or under Seller has any claim or interest in a
Lockbox Account other than the related Lockbox Bank; provided, however, that
other Persons may have an interest in certain other collections therein not
related to the Contracts.

 

Section 3.04.                         Representations and Warranties Regarding
the Contract Files.  Seller represents and warrants, as of the execution and
delivery of this Agreement and as of the Closing Date, that:

 

7

--------------------------------------------------------------------------------



 

(a)                                 Possession.  Immediately prior to the
Closing Date, the Servicer or its custodian will have possession of each
original Contract and the related complete Contract File.  Each of such
documents which is required to be signed by the Obligor has been signed by the
Obligor in the appropriate spaces.  All blanks on any form have been properly
filled in and each form has otherwise been correctly prepared.  The complete
Contract File for each Contract currently is in the possession of the Servicer
or its custodian.

 

(b)                                 Bulk Transfer Laws.  The transfer,
assignment and conveyance of the Contracts and the Contract Files by Seller
pursuant to this Agreement and by Trust Depositor pursuant to the Sale and
Servicing Agreement is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

ARTICLE IV

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

Section 4.01.                         Custody of Contracts.  The contents of
each Contract File shall be held by the Servicer, or its custodian, for the
benefit of the Trust as the owner thereof in accordance with the Sale and
Servicing Agreement.

 

Section 4.02.                         Filing.  On or prior to the Closing Date,
Seller shall cause the UCC financing statements referred to in
Section 2.02(g) hereof and in Section 2.02(g) of the Sale and Servicing
Agreement to be filed and from time to time Seller shall take and cause to be
taken such actions and execute such documents as are necessary or desirable or
as Trust Depositor or the Trust may reasonably request to perfect and protect
the Trust Depositor’s and the Trust’s ownership interest in the Contract Assets
and proceeds thereof against all other persons, including, without limitation,
the filing of financing statements, amendments thereto and continuation
statements, the execution of transfer instruments and the making of notations on
or taking possession of all records or documents of title.  The Seller
authorizes the Trust Depositor to file financing statements describing the
Contract Assets as collateral.  All financing statements filed or to be filed
against the Seller in favor of the Trust Depositor or the Trust in connection
herewith describing the Contract Assets as collateral shall contain a statement
to the following effect: “A purchase of or security interest in any collateral
described in this financing statement, except as permitted in the Transfer and
Sale Agreement or the Sale and Servicing Agreement, will violate the rights of
the Secured Party.”

 

Section 4.03.                         Name Change or Relocation.  (a) During the
term of this Agreement, Seller shall not change its name, identity or structure
or state of incorporation without first giving at least 30 days’ prior written
notice to Trust Depositor and to the Trustees.

 

(b)                                 If any change in Seller’s name, identity or
structure or other action would make any financing statement or notice of
ownership interest or lien filed under this Agreement seriously misleading
within the meaning of applicable provisions of the UCC or any title statute,
Seller, no later than five days after the effective date of such change, shall
file such amendments, if any, as may be required to preserve and protect the
Trust Depositor’s and the Trust’s interests in the Contract Assets and proceeds
thereof.  In addition, Seller shall not change its state of incorporation unless
it has first taken such action as is advisable or necessary to preserve and
protect the Trust Depositor’s and the Trust’s interest in the Contract Assets. 
Promptly after taking any of the foregoing actions, Seller shall deliver to
Trust Depositor and the Trustees an opinion of counsel stating that, in the
opinion of such counsel, all

 

8

--------------------------------------------------------------------------------



 

financing statements or amendments necessary to preserve and protect the
interests of the Trust Depositor and the Trust in the Contract Assets have been
filed, and reciting the details of such filing.

 

Section 4.04.                         Costs and Expenses.  Seller agrees to pay
all reasonable costs and disbursements in connection with the perfection and the
maintenance of perfection, as against all third parties, of (i) Trust
Depositor’s, the Trust’s and the Indenture Trustee’s right, title and interest
in and to the Contract Assets (including, without limitation, the security
interests in the Motorcycles related thereto) and (ii) the security interests
provided for in the Indenture.

 

Section 4.05                            Sale Treatment.  Each of Seller and
Trust Depositor shall treat the transfer of Contract Assets to the Trust
Depositor as a sale or capital contribution for all purposes, although the
Seller and the Trust Depositor acknowledge that the consolidated financial
statements of the Seller and the Trust Depositor shall be prepared in accordance
with generally accepted accounting principles and, as a result of the
consolidation required by generally accepted accounting principles, the
transfers will be reflected as a financing by the Seller in its consolidated
financial statements; provided, however, that (i) appropriate notations shall be
made in any such consolidated financial statements (or in the accompanying
notes) to indicate that the Trust Depositor is a separate legal entity from the
Seller and to indicate that the Trust Depositor’s assets and credit are not
available to satisfy the debts and other obligations of the Seller, (ii) such
assets shall also be listed separately on any balance sheet of the Trust
Depositor prepared on a stand alone basis, and (iii) following the occurrence of
any bankruptcy, insolvency or similar event in respect of the Seller, the
Contracts and Contract Assets purportedly conveyed to the Trust Depositor
hereunder would not constitute part of the Seller’s estate in bankruptcy.

 

Section 4.06                            Separateness from Trust Depositor.  The
Seller agrees to take or refrain from taking or engaging in with respect to the
Trust Depositor each of the actions or activities specified in the “substantive
consolidation” opinion of Foley & Lardner LLP (or in any related certificate of
Seller) delivered on the Closing Date, upon which the conclusions expressed
therein are based.

 

ARTICLE V

 

REMEDIES UPON MISREPRESENTATION

 

Section 5.01.                         Repurchases of Contracts for Breach of
Representations and Warranties.

 

(a)                                 Seller hereby agrees, for the benefit of the
Trust, the Indenture Trustee and the Trust Depositor, that it shall repurchase a
Contract (together with all related Contract Assets), at its Repurchase Price,
not later than two Business Days prior to the first Distribution Date after the
last day of the calendar month in which the Seller becomes aware or receives
written notice from Trust Depositor, either of the Trustees or the Servicer of
any breach of a representation or warranty of Seller set forth in Article III of
this Agreement that materially adversely affects Trust Depositor’s or the
Trust’s interest in such Contract (without regard to the benefits of the Reserve
Fund) and which breach has not been cured; provided, however, that with respect
to any Contract described on the List of Contracts with respect to an incorrect
unpaid Principal Balance which Seller would otherwise be required to repurchase
pursuant to this Section 5.01(a) and Section 7.08 of the Sale and Servicing
Agreement, Seller may, in lieu of repurchasing such Contract, deposit in the
Collection Account, not later than one Business Day prior to such Distribution
Date, cash in an amount sufficient to cure any deficiency or discrepancy; and
provided further that with respect to a breach of a representation or warranty
relating to the Contracts in the aggregate and not to any particular Contract,
Seller may select Contracts (without adverse selection) to repurchase such that
had

 

9

--------------------------------------------------------------------------------



 

such Contracts not been reconveyed by Trust Depositor and included as part of
the Trust Corpus there would have been no breach of such representation or
warranty; provided further that the failure to maintain perfection of the
security interest in the Motorcycle securing a Contract in accordance with the
Sale and Servicing Agreement shall be deemed to be a breach materially and
adversely affecting the Trust’s interest in the Contracts and in the related
Contract Assets.

 

(b)                                 If the Servicer determines in good faith
that the representation and warranty of the Seller as set forth in
Section 3.02(i) herein may have been violated with respect to one or more
Contracts, and that amendment of the terms of such Contract(s) could better
ensure compliance with applicable laws and if the Seller shall have notified the
Servicer in writing of its intention to amend the terms of such Contract(s) to
ensure compliance with applicable laws upon reacquisition pursuant to
Section 7.08(b) of the Sale and Servicing Agreement and this Agreement, the
Servicer shall give prompt written notice of such determination to the other
parties. The Seller shall reacquire from the Trust Depositor, in accordance with
Section 7.08 of the Sale and Servicing Agreement, a Contract at its Purchase
Price (which shall be deposited into the Collection Account), not later than two
Business Days prior to the first Distribution Date after the last day of the
calendar month in which the Trust Depositor and the Seller receive the written
notice from the Servicer described above; provided, however, that no Contract
shall be reacquired pursuant to this Section 5.01(b) if, after giving effect to
such reacquisition, the aggregate Principal Balance of the Contracts so
reacquired, measured as of the Cutoff Date, would exceed 10% of the Pool Balance
as of the Cutoff Date.  For the avoidance of doubt, this provision does not
limit the obligation of the Seller to repurchase any Contract for which there is
a breach of a representation or warranty of the Seller as set forth in
Article III of this Agreement and there shall be no limitation on the Principal
Balance or the number of Contracts that are required to be repurchased by the
Seller in connection with a breach of a representation or warranty of the Seller
as set forth in Article III of this Agreement.

 

(c)                                  Notwithstanding any other provision of this
Agreement, the obligations of Seller under this Section 5.01 and under
Section 7.08 of the Sale and Servicing Agreement shall not terminate upon a
Servicing Transfer pursuant to Article Eight of the Sale and Servicing
Agreement.

 

ARTICLE VI

 

INDEMNITIES

 

Section 6.01.                         Seller Indemnification.  Seller will
defend and indemnify Trust Depositor, the Trust, the Trustees, any agents of the
Trustees and the Noteholders against any and all costs, expenses, losses,
damages, claims and liabilities, joint or several, including reasonable fees and
expenses of counsel and expenses of litigation arising out of or resulting from
(i) this Agreement or the use, ownership or operation of any Motorcycle by
Seller or the Servicer or any Affiliate of either, (ii) any representation or
warranty or covenant made by Seller in this Agreement being untrue or incorrect
(subject to the third sentence of the preamble to Article III of this Agreement
above), and (iii) any untrue statement or alleged untrue statement of a material
fact contained in the Prospectus or in any amendment thereto or the omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement was made in conformity with information
furnished to Trust Depositor by Seller specifically for use therein. 
Notwithstanding any other provision of this Agreement, the obligation of Seller
under this Section 6.01 shall not terminate upon a Servicing Transfer pursuant
to Article Eight of the Sale and Servicing Agreement and shall survive any
termination of that agreement or of this Agreement.

 

10

--------------------------------------------------------------------------------



 

Section 6.02.                         Liabilities to Obligors.  No obligation or
liability to any Obligor under any of the Contracts is intended to be assumed by
the Trustees, the Trust or the Noteholders under or as a result of this
Agreement and the transactions contemplated hereby.

 

Section 6.03.                         Tax Indemnification.  Seller covenants and
agrees to pay, and to indemnify, defend and hold harmless the Trust Depositor,
the Trust, the Trustees or the Noteholders from, any taxes that may at any time
be asserted against any such Person as a result of or relating to the
transactions contemplated herein and in the other Transaction Documents,
including any sales, gross receipts, gross margin, general corporation, tangible
personal property, Illinois personal property replacement privilege or license
taxes (but not including any federal, state or other taxes arising out of the
creation of the Trust and the issuance of the Notes) and costs, expenses and
reasonable counsel fees in defending against the same, whether arising by reason
of the acts to be performed by Seller under this Agreement or the Servicer under
the Sale and Servicing Agreement or imposed against the Trust Depositor, the
Trust, a Noteholder or otherwise.  Notwithstanding any other provision of this
Agreement, the obligation of Seller under this Section 6.03 shall not terminate
upon a Servicing Transfer pursuant to Article Eight of the Sale and Servicing
Agreement and shall survive any termination of this Agreement.

 

Section 6.04.                         Operation of Indemnities.  Indemnification
under this Article VI shall include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation, including in connection with the
enforcement of such indemnities.  If Seller has made any indemnity payments to
Trust Depositor or either Trustee pursuant to this Article VI and Trust
Depositor or such Trustee thereafter collects any of such amounts from others,
Trust Depositor or the applicable Trustee shall repay such amounts collected to
Seller, except that any payments received by Trust Depositor or such Trustee
from an insurance provider as a result of the events under which the Seller’s
indemnity payments arose shall be repaid prior to any repayment of the Seller’s
indemnity payment.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.                         Prohibited Transactions with Respect to
the Trust.  Seller shall not:

 

(a)                                 Provide credit to any Noteholder for the
purpose of enabling such Noteholder to purchase Notes;

 

(b)                                 Purchase any Notes in an agency or trustee
capacity; or

 

(c)                                  Except in its capacity as Servicer as
provided in the Sale and Servicing Agreement, lend any money to the Trust.

 

Section 7.02.                         Merger or Consolidation.  (a) Except as
otherwise provided in this Section 7.02, Seller will keep in full force and
effect its existence, rights and franchises as a Nevada corporation, and will
obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement and of any of the
Contracts and to perform its duties under this Agreement.

 

(b)                                 Any person into which Seller may be merged
or consolidated, or any corporation or other entity resulting from such merger
or consolidation to which Seller is a party, or any person succeeding to the
business of Seller, shall be the successor to Seller hereunder, without the
execution or

 

11

--------------------------------------------------------------------------------



 

filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

 

(c)                                  Upon the merger or consolidation of the
Seller as described in this Section 7.02, the Seller shall provide the Rating
Agencies notice of such merger or consolidation within 30 days after completion
of the same.

 

Section 7.03.                         Termination.  This Agreement shall
terminate (after distribution of any amounts due to Noteholders due pursuant to
Section 7.05 of the Sale and Servicing Agreement) on the Distribution Date on
which the aggregate Outstanding Amount of the Notes is reduced to zero;
provided, that Seller’s representations and warranties and indemnities by Seller
shall survive termination.

 

Section 7.04.                         Assignment or Delegation by Seller. 
Except as specifically authorized hereunder, Seller may not convey and assign or
delegate any of its rights or obligations hereunder absent the prior written
consent of Trust Depositor and the Trustees, and any attempt to do so without
such consent shall be void.

 

Section 7.05.                         Amendment.  (a) This Agreement may be
amended from time to time by Seller and Trust Depositor, with notice to the
Rating Agencies, but without the consent of the Trustees or any of the
Noteholders to correct manifest error, to cure any ambiguity, to correct or
supplement any provisions herein or therein which may be inconsistent with any
other provisions herein, therein or in the Prospectus, as the case may be, or to
add any other provisions with respect to matters or questions arising under this
Agreement which shall not be inconsistent with the provisions of this Agreement
or the Prospectus; provided, however, that such action shall not, as evidenced
by an Opinion of Counsel for Seller acceptable to the Indenture Trustee,
adversely affect the interests of any Noteholder.

 

(b)                                 This Agreement may also be amended from time
to time by Seller and Trust Depositor, with the consent of the Required Holders,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Indenture Trustee for the benefit of Noteholders;
provided, however, that no such amendment or waiver shall (i) reduce in any
manner the amount of, or accelerate or delay the timing of, collections of
payments on any Contracts or distributions that shall be required to be made on
any Note or (ii) reduce the aforesaid percentage of the Outstanding Amount of
the Notes, the Holders of which are required to consent to any such amendment or
waiver pursuant to this Agreement, without the consent of the Holders of all
Notes of the relevant Classes then outstanding.

 

(c)                                  Promptly after the execution of any
amendment or consent pursuant to this Section 7.05, Trust Depositor shall
furnish written notification of the substance of such amendment and a copy of
such amendment to each Trustee and each Rating Agency.

 

(d)                                 It shall not be necessary for the consent of
Noteholders under this Section 7.05 to approve the particular form of any
proposed amendment, but it shall be sufficient if such consent shall approve the
substance thereof.  The manner of obtaining such consents and of evidencing the
authorization of the execution thereof by Noteholders shall be subject to such
reasonable requirements as the Trustees may prescribe.

 

(e)                                  Upon the execution of any amendment or
consent pursuant to this Section 7.05, this Agreement shall be modified in
accordance therewith, and such amendment or consent shall form a part of this
Agreement for all purposes.

 

12

--------------------------------------------------------------------------------



 

Section 7.06.                         Notices.  All notices, demands,
certificates, requests and communications hereunder (“notices”) shall be in
writing and shall be effective (a) upon receipt when sent through the U.S. mail,
registered or certified mail, return receipt requested, postage prepaid, with
such receipt to be effective the date of delivery indicated on the return
receipt, or (b) upon receipt when sent through an overnight courier, or (c) on
the date personally delivered to an Authorized Officer of the party to which
sent, or (d) on the date transmitted by legible telecopier or electronic mail
transmission with a confirmation of receipt, in all cases addressed to the
recipient at the address for such recipient set forth in the Sale and Servicing
Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

All communications and notices pursuant hereto to Noteholders shall be in
writing and delivered or mailed at the address shown in the Note Register.

 

Section 7.07.                         Merger and Integration.  Except as
specifically stated otherwise herein, this Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement.  This
Agreement may not be modified, amended, waived, or supplemented except as
provided herein.

 

Section 7.08.                         Headings.  The headings herein are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

Section 7.09.                         Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Illinois.

 

Section 7.10.                         No Bankruptcy Petition. The Seller
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all amounts owing in respect of all outstanding
Securities, as well as any other amounts distributable or payable from the Trust
Estate, together with any other amounts owing in respect of obligations of the
Trust Depositor, it will not institute against, or solicit or join in or
cooperate with or encourage any Person to institute against, the Trust Depositor
or the Trust, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any State of the United States.  This Section 7.10 shall
survive termination of this Agreement.

 

[signature page follows]

 

13

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:  James Darrell Thomas

 

 

Title:  Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:  James Darrell Thomas

 

 

Title:  Vice President, Treasurer and Assistant Secretary

 

Signature Page to Transfer and Sale Agreement

 

--------------------------------------------------------------------------------



 

Exhibit A

Transfer and Sale

Agreement

 

FORM OF ASSIGNMENT

 

In accordance with the Transfer and Sale Agreement (the “Agreement”) dated as of
January 1, 2020 made by and between the undersigned, as seller thereunder
(“Seller”), and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (“Trust Depositor”), as purchaser thereunder,
the undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to Trust Depositor (i) all the right, title and interest of
Seller in and to the Contracts listed on the List of Contracts delivered on the
Closing Date (including, without limitation, all security interests created
thereunder), (ii) all rights of the Seller to payments which are collected
pursuant to such Contracts after the Cutoff Date, including any liquidation
proceeds therefrom, (iii) all rights of Seller under any theft, physical damage,
credit life, disability or other individual insurance policy (and rights under a
“forced placed” policy, if any), any debt insurance policy or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iv) all security interests in each such Motorcycle,
(v) all documents contained in the related Contract Files, (vi) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox Agreement to the
extent they relate to the Contracts (but excluding payments received on or
before the Cutoff Date), (vii) all rights of Seller to rebates of premiums and
other amounts relating to insurance policies, debt cancellation agreements,
extended service contracts or other repair and protection agreements and other
items financed under such Contracts and (viii) all proceeds and products of the
foregoing.

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement dated as of
January 1, 2020 made by and among the undersigned, as servicer, the Trust
Depositor, Harley-Davidson Motorcycle Trust 2020-A, as issuer, and The Bank of
New York Mellon Trust Company, N.A., as indenture trustee.

 

A-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this 1st day of January 2020.

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:  James Darrell Thomas

 

 

Title:  Vice President, Treasurer and Assistant Secretary

 

A-2

--------------------------------------------------------------------------------



 

Exhibit B

Transfer and Sale

Agreement

 

FORM OF OFFICER’S CERTIFICATE

 

[Form of Closing Certificate of Servicer/Seller]

 

HARLEY-DAVIDSON CREDIT CORP.

 

Officer’s Certificate

 

The undersigned certifies that [s]he is [             ] of Harley-Davidson
Credit Corp. (“Harley-Davidson Credit”), and that as such is duly authorized to
execute and deliver this certificate on behalf of Harley-Davidson Credit, as
Servicer, in connection with the Sale and Servicing Agreement (the “Sale and
Servicing Agreement”) dated as of January 1, 2020 (the “Effective Date”) by and
among Harley-Davidson Credit, as Servicer, Harley-Davidson Customer Funding
Corp. (“CFC”), The Bank of New York Mellon Trust Company, N.A., as Indenture
Trustee, and Harley-Davidson Motorcycle Trust 2020-A (“Trust”), and as Seller in
connection with the Transfer and Sale Agreement dated as of the Effective Date
(the “Transfer and Sale Agreement”) by and between Harley-Davidson Credit and
CFC (all capitalized terms used herein without definition having the respective
meanings set forth in the Sale and Servicing Agreement), and further certifies
as follows:

 

(1)                                 Attached hereto as Exhibit I is a true and
correct copy of the Articles of Incorporation of Harley-Davidson Credit,
together with all amendments thereto as in effect on the date hereof.

 

(2)                                 There has been no other amendment or other
document filed affecting the Articles of Incorporation of Harley-Davidson Credit
since August 9, 1999, and no such amendment has been authorized by the Board of
Directors or shareholders of Harley-Davidson Credit.

 

(3)                                 Attached hereto as Exhibit II is a
Certificate of the Secretary of State of the State of Nevada dated as of a
recent date, stating that Harley-Davidson Credit is duly incorporated under the
laws of the State of Nevada and is in good standing.

 

(4)                                 Attached hereto as Exhibit III is a true and
correct copy of the By-laws of Harley-Davidson Credit which were in full force
and effect as of August 9, 1999 and at all times subsequent thereto.

 

(5)                                 Attached hereto as Exhibit IV is a true and
correct copy of resolutions adopted pursuant to a unanimous written consent of
the Board of Directors of Harley-Davidson Credit and relating to the
authorization, execution, delivery and performance of the Transfer and Sale
Agreement, the Sale and Servicing Agreement, the Underwriting Agreement and the
Administration Agreement.  Said resolutions have not been amended, modified,
annulled or revoked, and are on the date hereof in full force and effect and are
the only resolutions relating to these matters which have been adopted by the
Board of Directors.

 

B-1

--------------------------------------------------------------------------------



 

(6)                                 No event with respect to Harley-Davidson
Credit has occurred and is continuing which would constitute an Event of
Termination or an event that, with notice or the passage of time, would
constitute an Event of Termination under the Sale and Servicing Agreement.  To
the best of my knowledge after reasonable investigation, there has been no
material adverse change in the condition, financial or otherwise, or the
earnings, business affairs or business prospects of Harley-Davidson Credit,
whether or not arising in the ordinary course of business, since the respective
dates as of which information is given in the Preliminary Prospectus (as defined
in the Underwriting Agreement) or the Prospectus and except as set forth
therein.

 

(7)                                 All federal, state and local taxes of
Harley-Davidson Credit due and owing as of the date hereof have been paid.

 

(8)                                 All representations and warranties of
Harley-Davidson Credit contained in the Transfer and Sale Agreement, the Sale
and Servicing Agreement, the Underwriting Agreement and the Administration
Agreement (collectively, the “Program Agreements”) or in any document,
certificate or financial or other statement delivered in connection therewith
are true and correct as of the date hereof.

 

(9)                                 There is no action, investigation or
proceeding pending or, to my knowledge, threatened against Harley-Davidson
Credit before any court, administrative agency or other tribunal (a) asserting
the invalidity of any Program Agreement to which Harley-Davidson Credit is a
party; or (b) which is likely materially and adversely to affect Harley-Davidson
Credit’s performance of its obligations under, or the validity or enforceability
of, the Program Agreements.

 

(10)                          No consent, approval, authorization or order of,
and no notice to or filing with, any governmental agency or body or state or
federal court is required to be obtained by Harley-Davidson Credit for
Harley-Davidson Credit’s consummation of the transactions contemplated by the
Program Agreements, except such as have been obtained or made and such as may be
required under the blue sky laws of any jurisdiction in connection with the
issuance and sale of the Notes or the issuance of the Certificate.

 

(11)                          Neither Harley-Davidson Credit’s transfer and
assignment of the Contract Assets to CFC, CFC’s concurrent transfer and
assignment of the Trust Corpus to the Trust, nor the concurrent pledge by the
Trust of the Collateral to the Indenture Trustee, nor the issuance and sale of
the Notes, the issuance of the Certificate or the entering into of the Program
Agreements, nor the consummation of any other of the transactions contemplated
therein, will violate or conflict with any agreement or instrument to which
Harley-Davidson Credit is a party or by which it is otherwise bound.

 

(12)                          In connection with the transfers of Contracts and
related assets contemplated in the Transfer and Sale Agreement,
(a) Harley-Davidson Credit has not made such transfer with actual intent to
hinder, delay or defraud any creditor of Harley-Davidson Credit, and
(b) Harley-Davidson Credit has not received less than a reasonably equivalent
value in exchange for such transfer, is not on the date hereof insolvent (nor
will Harley-Davidson Credit become insolvent as a result thereof), is not
engaged (or about to engage) in a business or transaction for which it has
unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

 

B-2

--------------------------------------------------------------------------------



 

(13)                          The sole shareholder of Harley-Davidson Credit is
Harley-Davidson Financial Services, Inc., a Delaware corporation, which has its
chief executive office and only office in Chicago, Illinois, and has no other
offices in any other state.

 

(14)                          Each of the agreements and conditions of
Harley-Davidson Credit to be performed or satisfied on or before the Closing
Date under the Program Agreements has been performed or satisfied in all
material respects.

 

(15)                          Each Contract being transferred pursuant to the
Transfer and Sale Agreement is evidenced by a written agreement providing for a
repayment obligation as well as a security interest in the related Motorcycle
securing such obligation.

 

(16)                          Harley-Davidson Credit has not authorized the
filing of any UCC financing statements listing the Contract Assets as collateral
other than financing statements relating to the transactions contemplated in the
Transfer and Sale Agreement.

 

*   *   *   *   *   *

 

B-3

--------------------------------------------------------------------------------



 

In Witness Whereof, I have affixed my signature hereto this 1st day of
January 2020.

 

 

 

By:

 

 

 

Printed Name:  James Darrell Thomas

 

 

Title:  Vice President, Treasurer and
Assistant Secretary

 

--------------------------------------------------------------------------------